                       UNITED STATES DISTRICT COURT                           JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. ED CV 19-0742-DOC (AGRx)                                    Date: May 24, 2019

Title: ABELARDO MARTINEZ, JR. ET AL V. MATRIX HEALTH PRODUCTS, INC.,
      ET AL


PRESENT:
                   THE HONORABLE DAVID O. CARTER, JUDGE

             Deborah Lewman                                  Not Present
             Courtroom Clerk                                Court Reporter

      ATTORNEYS PRESENT FOR                        ATTORNEYS PRESENT FOR
            PLAINTIFF:                                  DEFENDANT:
           None Present                                  None Present


       PROCEEDINGS (IN CHAMBERS): ORDER GRANTING MOTION TO
                                  REMAND [11]

       Before the Court is Plaintiffs Abelardo Martinez, Jr. and Anita Ogletree
(“Plaintiffs”) Motion to Remand (“Motion”) (Dkt. 11). The Court finds this matter
appropriate for resolution without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15.
Having reviewed the moving papers and considered the parties’ arguments, the Court
GRANTS Plaintiff’s Motion to Remand.
I.     Background

       A.    Facts

       The Court adopts the facts as set out in Plaintiff’s Complaint (Dkt. 1-1). Defendant
Matrix Health Products, Inc. (“Defendant”) offers a website, which provides a breadth of
information concerning its products and other amenities and services, privileges,
advantages, and accommodations. Compl. ¶ 21. It is Defendant’s policy and practice to
deny blind users, including Plaintiffs, equal enjoyment of and access to the Website. Id. ¶
22. Due to Defendant’s failure and refusal to remove access barriers on the website,
Plaintiffs and other blind and visually impaired individuals have been denied equal
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. ED CV 19-0742-DOC (AGRx)                                           Date: May 24, 2019
                                                                                         Page 2


enjoyment of and access to Defendant’s services, advantages, privileges, and
accommodations offered to the public through the website. Id.

       B.     Procedural History

        On March 1,2019, Plaintiffs filed the Complaint in California Superior Court,
County of Riverside. Dkt. 1-1. On April 22, 2019, Defendant removed. Dkt. 1. Defendant
argues that it offered to agree to remand if Plaintiffs would stipulate that they are not
seeking or claiming any relief under the Americans with Disabilities Act (“ADA”). Mot.
at 2. Plaintiffs then filed the present Motion. Defendant opposed (“Opp’n”) (Dkt. 14) and
on May 20, 2019, Plaintiffs replied (“Reply”) (Dkt. 16).

        Plaintiffs assert a single cause of action in the Complaint: Violations of the Unruh
Civil Rights Act, California Civil Code § 51 et seq. (the “Unruh Act”). Compl. at 10–12.
Plaintiffs pray for a judgment that Defendant violated Plaintiffs’ rights under the Unruh
Act and for a preliminary and permanent injunction requiring Defendant to take the steps
necessary to make the Website, www.earthsbounty.com, readily accessible to and usable
by visually impaired individuals. Id. at 12. Plaintiffs expressly limit the injunctive relief
to require that Defendant expend no more $74,999 total. Id. And Plaintiffs expressly limit
the total amount of recovery, including statutory damages, attorneys’ fees and costs, and
cost of injunctive relief not to exceed $74,999. Id.

II.    Legal Standard

       “If at any time before final judgment it appears that the district court lacks subject
matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c). Removal of a case
from state court to federal court is governed by 28 U.S.C. § 1441, which provides in
pertinent part that “any civil action brought in a State court of which the district courts of
the United States have original jurisdiction, may be removed . . . to the district court of
the United States for the district and division embracing the place where such action is
pending.” 28 U.S.C. § 1441. A federal court may order remand for lack of subject matter
jurisdiction or any defect in the removal procedure. 28 U.S.C. § 1447(c).

       A federal court has diversity jurisdiction if: (1) the controversy is between
“citizens of different States,” and (2) the amount in controversy exceeds the sum or value
of $75,000. 28 U.S.C. § 1332(a). Diversity jurisdiction requires complete diversity,
meaning that no plaintiff can be from the same state as a defendant. Abrego Abrego v.
The Dow Chem. Co., 443 F.3d 676, 679 (9th Cir. 2006). Thus, a case ordinarily cannot be
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. ED CV 19-0742-DOC (AGRx)                                           Date: May 24, 2019
                                                                                         Page 3


removed to the federal court if a plaintiff and a defendant are citizens of the same state.
See 28 U.S.C. § 1332(a).

III.   Discussion

        Plaintiffs move to remand because the sole cause of action and prayer for relief
arise solely under California law. Mot. at 2. Plaintiffs argue they did not include any
federal causes of action in the Complaint, including any violation of the Americans with
Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq. Id. at 3. Instead, Plaintiffs
argue that they alleged Defendant violated Section 51 of California’s Civil Code based on
its failure to provide equal access for people with disabilities to the accommodations,
advantages, privileges, and services of www.earthsbounty.com. Id. Plaintiffs argue that
while they acknowledge in the Complaint that “Section 51(f) of the California Civil Code
provides that a violation of the right of any individual under the ADA shall also
constitute a violation of the Unruh Civil Rights Act,” and that Defendant’s conduct
likewise violated the ADA, id. (citing Compl. ¶¶ 28–31), Plaintiffs did not allege a cause
of action under the ADA and do not seek any relief pursuant to the ADA. Id.

        Defendant responds that whether or not a district court has federal question
jurisdiction in a case alleging a violation of the Unruh Act depends on whether the
plaintiff is seeking injunctive relief or statutory damages and whether his Unruh Act
claim is premised upon violations of federal or state accessibility standards. Opp’n at 6.
Defendant argues that Plaintiffs cannot purposefully evade federal jurisdiction by
alleging only a violation of the Unruh Act even though it is premised on a violation of the
ADA. Id. According to Defendant, federal question jurisdiction exists because Plaintiffs
seek injunctive relief and the Unruh Act claim is based exclusively upon violations of the
ADA. Id. at 9. Moreover, Defendant argues that Plaintiffs’ complaint expressly states that
Defendant’s website violates the ADA because it purportedly does not comply with
version 2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0”). Id. Defendant
notes that the Unruh Act does not contain any website accessibility standards and make
no mention whatsoever of the WCAG 2.0. Id. Finally, Defendant complains that
Plaintiffs’ counsel has chosen not to move to remand other identical actions where they
apparently prefer the federal judge over the state judge. Id. at 11–12.

        Congress has authorized the federal district courts to exercise original jurisdiction
in “all civil actions arising under the Constitution, laws, or treaties of the United States.”
28 U.S.C. § 1331. This provision is usually invoked when plaintiffs plead a cause of
action created by federal law. Grable & Sons Metal Products, Inc. v. Darue Engineering
& Manufacturing, 545 U.S. 308, 312 (2005). However, there is a “special” and “small”
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. ED CV 19-0742-DOC (AGRx)                                            Date: May 24, 2019
                                                                                          Page 4


category of cases in which federal-question jurisdiction will lie over state-law claims that
implicate significant federal issues. See id. A state-law claim “arises under” federal law
only if it “necessarily raise[s] a stated federal issue, actually disputed and substantial,
which a federal forum may entertain without disturbing any congressionally approved
balance of federal and state judicial responsibilities.” Id. at 314. In other words, “federal
jurisdiction over a state law claim will lie if a federal issue is: (1) necessarily raised, (2)
actually disputed, (3) substantial, and (4) capable of resolution in federal court without
disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S.
251, 258 (2013).

       In determining whether a federal district court has “arising under” jurisdiction
over a claim, we must keep in mind “the basic principle marking the boundaries of the
federal question jurisdiction of the federal district courts”: the well-pleaded complaint
rule. California Shock Trauma Air Rescue v. State Compen. Ins. Fund, 636 F.3d 538, 541
(9th Cir. 2011). “Under the well-pleaded complaint rule, the Court must determine
whether “a right or immunity created by the Constitution or laws of the United States
must be an element, and an essential one, of the plaintiff’s cause of action.” Id. Under the
well-pleaded complaint rule, “federal jurisdiction exists only when a federal question is
presented on the face of the plaintiff's properly pleaded complaint.” Caterpillar Inc. v.
Williams, 482 U.S. 386, 392 (1987).

        Plaintiffs’ cause of action and prayer for relief do not present an essential question
of federal law. Defendant does not, and indeed cannot, dispute that Plaintiffs did not
plead any federal causes of action. It is true, as Plaintiffs acknowledge in their Complaint,
that a violation of the ADA is necessarily a violation of the Unruh Act. Cal. Civ. Code, §
51(f). But “[c]ourts have consistently held that the fact that state law incorporates the
ADA as an element of a state law cause of action does not confer federal jurisdiction to
hear the state claims.” See Jackson v. Yoshinoya America Inc., Case No. 12-cv-08518
MMM EX, 2013 WL 865596, at *2 (C.D. Cal. Mar. 7, 2013) (citing Wander v. Kaus, 304
F.3d 856, 859 (9th Cir. 2002) (“Federal-question jurisdiction over a state-law claim is not
created just because a violation of federal law is an element of the state law claim”)).
Plaintiffs’ complaint does not “implicate significant federal issues.” Grable, 545 U.S. at
312.

IV.    Costs and Fees

        Following remand of a case upon unsuccessful removal, the district court may, in
its discretion, award attorney’s fees “incurred as a result of the removal.” 28 U.S.C. §
1447(c). “Absent unusual circumstances, courts may award attorney’s fees under §
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. ED CV 19-0742-DOC (AGRx)                                        Date: May 24, 2019
                                                                                      Page 5


1447(c) only where the removing party lacked an objectively reasonable basis for seeking
removal. Conversely, when an objectively reasonable basis exists, fees should be
denied.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). The Court declines
to award attorney’s fees in this instance. According to Defendant, this motion would have
been unnecessary if Plaintiffs stipulated that it was not seeking recovery under federal
law. While the Court is bound by the well-pleaded complaint rule and must remand this
case, the Court denies any request for fees.

V.     Disposition

       For the reasons set forth above, the Court GRANTS Plaintiff’s Motion to Remand
and REMANDS this action to the Superior Court of the State of California, County of
Riverside.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11
 CIVIL-GEN                                                        Initials of Deputy Clerk: djl
